FILED
                                                                                  April 14, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re R.N.

No. 21-0860 (Mercer County 20-JA-37)



                              MEMORANDUM DECISION


        Petitioner Mother M.B., by counsel John G. Byrd, appeals the Circuit Court of Mercer
County’s September 21, 2021, order terminating her parental, custodial, and guardianship rights
to R.N. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel
Patrick Morrisey and Mindy M. Parsley, filed a response in support of the circuit court’s order.
The guardian ad litem, Patricia Kinder Beavers, filed a response on the child’s behalf in support
of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in failing to
issue a dispositional order with sufficient factual findings to support termination of her parental
rights.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In March of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner’s substance abuse negatively affected her ability to parent then-one-year-old R.N. The
DHHR alleged that petitioner overdosed in January of 2020 and tested positive for opiates,
benzodiazepines, and cocaine. Then, in February of 2020, the DHHR alleged that petitioner and
the father were evicted from their apartment due to nonpayment of rent and they had no income.
Finally, the DHHR alleged that it initiated a temporary protection plan in March of 2020.
Afterward, the DHHR received a report that petitioner was “passing out while standing up and

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                 1
under the influence of heroin” while caring for R.N. Following that report, petitioner tested
positive for marijuana, methamphetamine, opiates, and oxycontin.

        The circuit court convened several preliminary hearings that were continued due to the
DHHR’s failure to serve petitioner with the petition. Petitioner later testified that she and the
father left West Virginia after the child was removed from their custody to reside and work in
North Carolina. The circuit court ordered the DHHR to serve petitioner by publication, which it
attempted in Mercer County, as well as in North Carolina. In October of 2020, the DHHR
submitted a certificate of publication. The circuit court found that petitioner had been properly
served and ratified the child’s removal from petitioner’s care.

        In November of 2020, the circuit court held an adjudicatory hearing, and petitioner, who
appeared in person and by counsel, stipulated that her substance abuse negatively affected her
ability to parent the child. Thereafter, petitioner was granted a post-adjudicatory improvement
period. Petitioner agreed to participate in a substance abuse treatment program, random drug
screens, parenting and adult life skills classes, and supervised visitation with the child. Petitioner
also agreed to maintain suitable housing and employment.

        The circuit court held a review hearing in March of 2021. Petitioner did not appear, but
counsel represented her. The DHHR reported that, after the adjudicatory hearing, petitioner told
the DHHR worker that she was returning to North Carolina. The DHHR further reported that it
had not had “regular contact” with petitioner and had no way of knowing whether petitioner was
meeting the terms of her improvement period while she lived in North Carolina. Petitioner’s
counsel stated that his secretary spoke with petitioner on February 25, 2021, and left a brief
message but that he had had no direct contact with her since the previous hearing. The circuit
court scheduled a dispositional hearing.

         In May of 2021, the circuit court convened for a dispositional hearing. Petitioner
appeared in person and by counsel. The DHHR moved to continue the proceeding to file a
motion to terminate petitioner’s parental rights, which the circuit court granted. The DHHR’s
later-filed motion to terminate petitioner’s parental rights alleged that petitioner failed to comply
with a reasonable family case plan. The DHHR explained that petitioner had had no contact with
the DHHR, “except for two (2) or three (3) phone calls/texts.” The circuit court held another
dispositional hearing in July of 2021, which petitioner failed to attend. However, the parties
agreed to continue the proceedings as petitioner’s counsel experienced a medical emergency and
was unable to be present for the hearing.

        The circuit court held the final dispositional hearing in August of 2021. Petitioner
appeared in person and by counsel. Petitioner’s DHHR case worker testified that petitioner
agreed to the terms of a family case plan in November of 2020 and then immediately informed
the worker that she was leaving West Virginia to reside in North Carolina. She testified that she
had “sporadic” contact with petitioner and had not been able to establish services due to
petitioner’s lack of contact. The worker clarified that petitioner had made no progress in the
terms of her improvement period and had not visited with R.N. since he was removed from her
care. The worker also testified that petitioner provided information that she was participating in a



                                                  2
substance abuse treatment program in North Carolina, but the worker was unable to
“[e]ffectively track” petitioner’s progress in that program.

       Petitioner testified that she was currently enrolled in a nine-to-twelve-month inpatient
substance abuse treatment program in Charleston, West Virginia, which she began in late July of
2021. She explained that prior to entering the program in Charleston, she was in an outpatient
program in North Carolina and was “two weeks from graduating that program” when she learned
that an inpatient treatment program was required. Despite participating in that outpatient
program, petitioner admitted that she tested positive for methamphetamine when she entered the
treatment program in West Virginia. Petitioner explained that she left West Virginia and returned
to North Carolina early in the proceedings because she had no income or housing in West
Virginia, but could obtain employment at a Burger King restaurant in North Carolina.

       Following arguments in support of the parties’ respective positions, the circuit court
declared that it “always ha[s] to look at what [is] in the best interest of the child. Based on the
evidence presented, the [c]ourt finds that there is no reasonable likelihood that [petitioner] could
complete an improvement period. And, therefore, I am terminating the parental, custodial and
guardianship rights of [petitioner].”

       The circuit court’s dispositional order and its relevant findings were brief:

               The [c]ourt [finds] by clear and convincing evidence that there is no
       alternative but to terminate any and all rights including any parental, custodial,
       and guardianship rights of [petitioner] based on her failure to comply with the
       requirements of a reasonable Family Case Plan designed to lead to her child’s
       return to her care, custody, and/or control.

               Therefore, the [c]ourt [finds] it is in the best interest of the child to
       terminate any and all rights including any parental, custodial, and guardianship
       rights of [petitioner] and that there is no reasonable likelihood that the conditions
       of neglect can be substantially corrected in the near future.

Finally, the circuit court found that the DHHR was making reasonable efforts toward finalizing
the permanency plan for the child. The court entered its order terminating petitioner’s parental,
custodial, and guardianship rights to the child on September 21, 2021. Petitioner now appeals
that order. 2

       The Court has previously held:




       2
       The father’s parental, custodial, and guardianship rights were also terminated below.
According to the parties, the permanency plan for the child is adoption in his current placement.




                                                 3
               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court’s dispositional order erroneously
concludes that termination of her parental rights was necessary for the welfare of the child and
that the circuit court’s dispositional order contains insufficient findings of fact to support the
circuit court’s ultimate decision. She relies on In re Lilith H., where this Court explained that an
order is “inadequate” if it fails to state the statutory findings required by the disposition statute.
See Syl. Pt. 9, In re Lilith H., 231 W. Va. 170, 744 S.E.2d 280 (2013) (quoting Syl. Pt. 4, in part,
In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001)). Petitioner asserts that the circuit
court’s order must be vacated and remanded for the entry of an order that includes additional
factual findings. Upon our review of the dispositional order and transcript, this Court disagrees.

        Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental, custodial, and guardianship rights upon finding that “there is no reasonable likelihood
that the conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the welfare of the child. Further, West Virginia Code § 49-4-
604(d)(3) provides that there is no reasonable likelihood that the conditions of neglect or abuse
could be substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the child.

Here, the circuit court correctly found that there was no reasonable likelihood that petitioner
could correct the conditions of neglect or abuse because she failed to follow through with a
reasonable family case plan. Petitioner agreed to the terms of a case plan in November of 2020
but left West Virginia immediately thereafter. West Virginia Code § 49-4-610(4)(A) provides
that the parent “shall be responsible for the initiation and completion of all terms of the
improvement period.” However, when petitioner appeared for her August of 2021 dispositional
hearing, she had not completed a single term of her improvement period. There was no evidence

                                                  4
presented that petitioner participated in any parenting or adult life skills classes or random drug
screening and no evidence that petitioner maintained a suitable home or employment during the
improvement period. Petitioner testified that she nearly completed an outpatient substance abuse
treatment program. However, she also admitted that she used methamphetamine following that
treatment, as recently as one month prior to the final dispositional hearing.

        In addition to petitioner’s ongoing substance abuse, her lack of contact with the child is
particularly concerning. R.N., who was just one year old at the time the petition was filed, had
not interacted with petitioner since the filing of the petition. “We have previously pointed out
that the level of interest demonstrated by a parent in visiting his or her children while they are
out of the parent’s custody is a significant factor in determining the parent’s potential to improve
sufficiently and achieve minimum standards to parent the child.” In re Katie S., 198 W. Va. 79,
90 n.14, 479 S.E.2d 589, 600 n.14 (1996) (citations omitted). We have further recognized that
children “under the age of three years . . . are more susceptible to illness [and] need consistent
close interaction with fully committed adults.” Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl.
pt. 4, in part (internal citation omitted). The DHHR worker testified that petitioner’s failure to
communicate with the DHHR and participate in services prevented the implementation of a
supervised visitation schedule. Rather than participate in the proceedings, petitioner absented
herself and lost contact with young R.N.

       To petitioner’s point, this Court held that

               “[w]here a trial court order terminating parental rights merely declares that
       there is no reasonable likelihood that a parent can eliminate the conditions of
       neglect, without explicitly stating factual findings in the order or on the record
       supporting such conclusion, and fails to state statutory findings required by West
       Virginia Code [§ 49-4-604] on the record or in the order, the order is inadequate.”

Edward B., 210 W.Va. at 625, 558 S.E.2d at 624, Syl. Pt. 4, in part. While we agree that the
circuit court could have been more thorough in its findings of fact and conclusions of law
regarding termination of petitioner’s parental rights, we find no benefit to remanding this matter
for entry of a new order. The evidence is uncontradicted. Petitioner bore the obligation of
completing the terms of her family case plan but made no progress toward remedying the
conditions of neglect and abuse in the fifteen months the proceedings were pending. We have
held that

               “[w]here it appears from the record that the process established by the
       Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes
       for the disposition of cases involving children [alleged] to be abused or neglected
       has been substantially disregarded or frustrated, the resulting order . . . will be
       vacated and the case remanded for compliance with that process and entry of an
       appropriate . . . order.” Syllabus point 5, in part, In re Edward B., 210 W. Va. 621,
       558 S.E.2d 620 (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Based upon the record before
this Court, we cannot conclude that the circuit court substantially disregarded or frustrated the

                                                 5
applicable rules and statutes, and, therefore, we find that vacation of the circuit court’s
dispositional order is unnecessary and would delay permanency for the child.

        Finally, the circuit court appropriately found that there was no reasonable likelihood that
the conditions of neglect or abuse could be corrected in the near future because petitioner failed
to follow through with a reasonable family case plan. This Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on this finding, the
circuit court was well within its discretion to terminate petitioner’s parental rights to R.N., and
we find no abuse of discretion upon our review.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 21, 2021, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment

DISSENTING:

Justice Elizabeth D. Walker would vacate and remand for the entry of a sufficient dispositional
order.




                                                6